Citation Nr: 0104105	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-22 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease, L4-S1, with spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran had verified active duty from July 1976 to 
November 1977.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a rating decision issued in 
October 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.

The veteran testified at a Board videoconference hearing 
before the undersigned Member of the Board in January 2000.

A review of the claims file reveals that in a January 2000 VA 
Form 21-4138, Statement in Support of Claim, the veteran 
filed a claim for entitlement to service connection for 
residuals of a right hip injury.  Since this matter has not 
been adjudicated by the RO, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

The veteran's service-connected degenerative disc disease, 
L4-S1, with spondylosis is manifested by severe limitation of 
motion of the lumbar spine and severe intervertebral disc 
syndrome; it is not productive of ankylosis of the lumbar 
spine or pronounced intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a 40 percent rating for degenerative disc 
disease, L4-S1, with spondylosis have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Codes 5003, 5289, 5292, 5293 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The Board finds that, in view of 
the recent VA orthopedic and neurological examinations 
summarized below, which were thorough in nature and adequate 
for rating purposes, and additional medical evidence of 
record relating to relevant treatment, there is no further 
duty to assist the veteran with the development of his 
increased rating claim.

Service connection for a low back disorder was granted by an 
August 1998 RO decision, which assigned a 20 percent 
disability rating, effective January 12, 1998.  That decision 
was based upon service medical records indicating that the 
veteran slipped on some stairs, fell and hurt his back in 
February 1977.  The veteran had continuing treatment for 
complaints of low back pain and was hospitalized and placed 
in traction for several weeks in August and September 1977.  
X-rays of the lumbar spine and pelvis were negative.  The 
pain persisted and, as a result of Medical Board action, the 
veteran was discharged with severance pay for chronic low 
back pain.

Private treatment records from G. E., M. D., dating from 
August 1985 to April 1992, indicate that the veteran 
reinjured his back when a running board on a rental truck 
gave way in August 1985.  The veteran complained of back pain 
radiating to his right leg.  A myelogram revealed a bulging 
lumbar disc at L5-S1.  The veteran was treated with epidural 
steroid injections, physical therapy, a back brace, and 
transcutaneous electrical nerve stimulation (TENS) unit.
At an April 1998 VA spine examination, the veteran complained 
of low back pain radiating to the right leg.  On examination, 
forward flexion was to 35 degrees with pain at 15; extension 
was to 20 degrees with pain at 20; flexion on the left was to 
30 degrees; and flexion on the right was to 40 degrees.  
There was some tenderness over the right paraspinal region 
and slight numbness over the right anterolateral thigh.  
Strength in the lower extremities was within normal limits.  
Straight-leg raising was negative bilaterally.  The veteran 
was able to toe-heel walk.  X-rays revealed mild degenerative 
disc disease at L4-S1.  The diagnosis was spondylosis of the 
lumbosacral spine.

VA treatment reports from January 1998 to May 1999, show a 
history of arthritis, repeated complaints of chronic back 
problems and pain, which radiated down to his knees with 
numbness and weakness noted on the left, and decreased 
forward flexion.  Methadone was prescribed for the pain and a 
May 1999 record indicated that the low back pain was well 
controlled with the methadone.

At an April 1999 VA neurological examination, the veteran 
reported that his back pain was severe and prevented him from 
performing activities of daily living and being employed and 
was aggravated by changes in the weather.  He stated that in 
the morning it might take him several hours to get going 
because of severe stiffness.  The veteran described 
difficulties with walking, sitting, turning, etc.  He said 
that his current combination of pain control medicines -- 
methadone, oxazepam and amitriptyline -- had the pain under 
better control.  The veteran also complained of numbness over 
the lateral right thigh, down to his knee.  On examination, 
the veteran exhibited severe complaints of pain.  Motor 
examination of the extremities was very difficult.  
Examination of the veteran's right leg was impossible and he 
flinched with pain with any type of motor testing even with 
dorsiflexion of the foot.  There was no atrophy noted.  His 
reflexes were 1+ throughout symmetrically.  Sensory function 
was consistent with patchy right lateral thigh numbness.  
Position sense touch in other places was intact.  The veteran 
had a limping type gait favoring the right leg and stated 
that he could not walk on his toes and heels because of his 
hip and back pain.  There was no tenderness to palpation of 
the lower back or muscle spasms noted.  The veteran 
complained of pain with any range of motion in any direction 
immediately in respect to his back, leg and hip on the right.  
The diagnoses included lateral femoral cutaneous neuropathy 
of the right thigh and chronic low back pain, mechanical 
secondary to degenerative joint disease and spondylosis.  
There was no evidence of radiculopathy or myelopathy.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. 38 C.F.R. § 4.40.  Consideration is to be given to 
whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's degenerative disc disease, L4-S1, with 
spondylosis is currently evaluated as 20 percent disabling 
under 38 C.F.R. § 4.71a, Codes 5292 and 5293.  Under the 
former code, a 20 percent rating is warranted for moderate 
limitation of motion of the lumbar spine; a 40 percent rating 
is warranted for severe limitation of motion. 

The veteran's low back disability includes arthritis, and 
arthritis is rated on the basis of limitation of motion.  38 
C.F.R. § 4.71a, Codes 5003 and 5010. 

Ankylosis of the lumbar spine in an unfavorable position 
warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5289. 

Intervertebral disc syndrome is rated 40 percent when severe, 
with recurring attacks and intermittent relief; and it is 
rated 60 percent when pronounced, with persistent symptoms 
compatible with sciatic neuropathy and characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Code 5293. 

It is the Board's judgment that the relevant medical evidence 
supports an increased rating to 40 percent for the veteran's 
low back disability.  In support of this conclusion, the 
Board notes that the April 1998 VA spine examination revealed 
forward flexion of the lumbar spine was limited to 35 degrees 
with pain at 15 degrees, and a subsequent VA neurological 
examination showed that the veteran complained of pain with 
any range of motion of the low back.  Such findings are 
consistent with severe limitation of motion of the lumbar 
spine, which supports a 40 percent rating under 38 C.F.R. 
§ 4.71a, Code 5292.  The 40 percent evaluation is the maximum 
rating allowed under that code.  The medical evidence shows 
that the veteran's lumbar spine is limited in motion; 
however, the lumbar spine is not ankylosed (fixed in one 
position), let alone ankylosed in an unfavorable position. 
Thus, a higher rating under 38 C.F.R. § 4.71a, Code 5289 is 
not warranted.

The Board further finds that the clinical findings reported 
in recent years, particularly upon the most recent VA 
neurological examination, are consistent with severe 
intervertebral disc syndrome, which also supports a 40 
percent rating under 38 C.F.R. § 4.71a, Code 5293.  The 
medical evidence does not show pronounced disability, with 
persistent symptoms compatible with sciatic neuropathy and 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Accordingly, a rating in excess of 40 percent is not 
warranted under that code.

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such a result would violate the provisions of 38 C.F.R. § 
4.14, which prohibit pyramiding.  It is the Board's reading 
of these provisions that the codes in question all 
contemplate limitations of the law back due to pain.  A VA 
General Counsel's opinion, VAOPGCPREC 36-97 (December 12, 
1997) provided, in part, that Diagnostic Code 5293 
contemplates limitation of motion, which obviously overlaps 
with Code 5292.  There is no "entirely different function" 
affected by the neurologic versus the orthopedic findings 
that would warrant a separate evaluation.  See 38 C.F.R. § 
4.55; Esteban v. Brown, 6 Vet. App. 259 (1994).  The pain and 
functional limitations caused by the low back disorder are 
contemplated in the rating for severe impairment.  

The Board notes that 38 C.F.R. §§ 4.40, 4.45 and Deluca v. 
Brown, 8 Vet. App. 202, 205-206 (1995) have been considered, 
but there is no objective medical evidence to show or 
indicate that pain, weakness, or any other low back symptoms 
attributable to the service-connected disability at issue 
produces additional functional limitation to a degree that 
would support a rating in excess of 40 percent under the 
applicable rating criteria.

The Board finds that consideration of a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1) is not 
warranted.  The Board does not have the authority to assign 
an extraschedular rating in the first instance, and under the 
circumstances of the present case there is no basis for the 
Board to refer the case to designated VA officials for 
consideration of an extraschedular rating.  Bagwell v. Brown, 
9 Vet. App. 337 (1996).  The veteran's low back disability 
does not present such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  The degree to which the 
veteran's low back disability impairs him industrially has 
been adequately contemplated in the percentage schedular 
evaluation granted as the result of this decision for that 
disability (see 38 C.F.R. §§ 3.321(a), 4.1), and referral of 
the case for consideration of an extraschedular evaluation is 
not warranted.


ORDER

A 40 percent rating for degenerative disc disease, L4-S1, 
with spondylosis, is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

